BLD-193                                                 NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                               No. 12-1056
                               ___________

                          GEORGE C. JOHNSON,
                                          Appellant

                                     v.

  UNITED STATES OF AMERICA; UNITED STATES DEPARTMENT OF THE
 TREASURY; JANE DOE 1-10; JOHN DOE 1-10; NJ DEPARTMENT OF HUMAN
   SERVICES; ALISHA GRIFFIN; MONMOUTH CTY DIVISION OF SOCIAL
  SERVICES; JOHN BOYLE; MONMOUTH CTY PROBATION DEPARTMENT;
 CEE OKUZU; KAREN SAUNDERS, Deceased, PATRICK DOYLE, also known as
                             John Doe 1
                ____________________________________

               On Appeal from the United States District Court
                        for the District of New Jersey
                    (D.C. Civil Action No. 11-cv-01528)
                  District Judge: Honorable Joel A. Pisano
                ____________________________________

                    Submitted for Possible Summary Action
               Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 May 31, 2012
          Before: SCIRICA, SMITH and CHAGARES, Circuit Judges

                       (Opinion filed: June 14, 2012)

                               ___________

                                OPINION
                               ___________

PER CURIAM
      George Johnson appeals pro se from the United States District Court for the

District of New Jersey’s order dismissing his complaint. Because this appeal does not

present a substantial question, we will summarily affirm the District Court’s order. See

3d Cir. LAR 27.4; 3d Cir. I.O.P. 10.6.

                                            I.

      In March 2011, Johnson filed a complaint in District Court concerning a support

debt obligation of $38,954.14. Johnson asserted that he actually owed only $19,477.07,

possibly due to the death of his children’s mother. In an amended complaint that he filed

on April 25, 2011, Johnson asserted that his claims were brought under 42 U.S.C. § 1983,

and that, in November 2010, the “defendants negligently by Administrative Offset and

federal tax refund offset, continue to state and take an incorrect and unlawful amount by

withholding. As a result of Defendants [sic] actions, it deprives plaintiff under color of

law and is disobedience to the United States Constitution.”

       Each of the named defendants moved to dismiss the complaint under Federal

Rules of Civil Procedure 12(b)(1) and (6), and on December 6, 2011, the District Court

entered an order granting the defendants’ motions. 1 The District Court explained that, to

the extent that Johnson was challenging a state court order of support, any such claim was

barred by the Rooker-Feldman doctrine. See Rooker v. Fid. Trust Co., 263 U.S. 413

(1923); Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983). Further,

the District Court determined that Johnson’s federal claims were barred under the

1
  The District Court also denied Johnson’s motions to vacate arrears, for admissions, and
to file a late notice of claim.

                                            2
doctrine of sovereign immunity, and that, to the extent Johnson attempted to pursue

common law negligence claims, they were time-barred under the New Jersey Tort Claims

Act (“NJTCA”).

      Johnson now appeals.

                                            II.

      We have jurisdiction pursuant to 28 U.S.C. § 1291, and we exercise plenary

review over a dismissal of a complaint. Landsman & Funk PC v. Skinder-Strauss Assoc.,

640 F.3d 72, 75 (3d Cir. 2011). Because Johnson is proceeding pro se, we construe his

filings liberally. See Estelle v. Gamble, 429 U.S. 97, 106 (1976).

      We agree with the District Court’s analysis and decision to dismiss Johnson’s

federal claims under the doctrine of sovereign immunity. 2 See Haybarger v. Lawrence

Cnty. Adult Prob. & Parole, 551 F.3d 193, 197 (3d Cir. 2008) (stating that we engage in

plenary review over Eleventh Amendment immunity determinations). The defendants

named in Johnson’s complaint included the United States of America, the United States

Treasury Department, and several New Jersey state agencies and employees thereof. The

Eleventh Amendment of the United States Constitution protects a state or state agency

from a suit brought in federal court regardless of the relief sought, unless Congress

specifically abrogates the state’s immunity or the state waives its own immunity. MCI

Telecomm. Corp. v. Bell Atl.-Pa., 271 F.3d 491, 503-04 (3d Cir. 2001); Edelman v.

Jordan, 415 U.S. 651, 662-63 (1974). Section 1983 does not abrogate states’ immunity.


2
 Because we are affirming the District Court’s order on this basis, it is unnecessary to
consider whether Johnson’s claims are barred under the Rooker-Feldman doctrine.
                                           3
Quern v. Jordan, 440 U.S. 332, 340-41 (1979). Further, “[i]ndividual state employees

sued in their official capacity are also entitled to Eleventh Amendment immunity. . . .”

Betts v. New Castle Youth Dev. Ctr., 621 F.3d 249, 254 (3d Cir. 2010).        Neither the

State of New Jersey nor its agencies or employees have consented to suit or waived their

Eleventh Amendment immunity. The District Court thus properly dismissed the federal

claims brought against these defendants. Similarly, the United States and the United

States Treasury Department are also immune from suit, as Congress has not expressly

articulated an exception to their immunity.         See Becton Dickinson & Co. v.

Wolckenhauer, 215 F.3d 340, 345-46 (3d Cir. 2000). 3

      Johnson also sued the Treasury Department, challenging its decision regarding a

tax refund offset pursuant to the Treasury Offset Program. Under the Treasury Offset

Program, the Treasury Department has authority to, among other things, collect

delinquent non-tax debts and disburse federal payments (such as tax refunds) to certain

state agencies. See 26 U.S.C. § 6402. The District Court correctly determined that the

Treasury Department’s actions with respect to an offset are not subject to judicial review

and accordingly dismissed the claim. See 26 U.S.C. § 6402(g); 31 C.F.R. § 285.3(i).

      Finally, the District Court properly dismissed any common law negligence claims

on the ground that Johnson failed to serve a timely notice of claim under the NJTCA.

See generally N.J. Stat. Ann. § 59:8-3; Cnty. Concrete Corp. v. Town of Roxbury, 442


3
 We note that the District Court appropriately dismissed Johnson’s claims against the
unnamed defendants based on its dismissal of all claims against the named defendants.
See Hindes v. F.D.I.C., 137 F.3d 148, 159 (3d Cir. 1998).

                                            4
F.3d 159, 173-74 (3d Cir. 2006). Under the NJTCA, a plaintiff must file a notice of

claim against “a public entity or public employee” within ninety days of the accrual of

that claim. N.J. Stat. Ann. § 59:8-8. If the plaintiff fails to file a timely notice of claim,

he or she is “forever barred” from asserting the cause of action unless, among other

things, he or she demonstrates that “extraordinary circumstances” prevented him or her

from timely filing the notice of claim. N.J. Stat. Ann. § 59:8-8, -9. Here, the District

Court correctly dismissed Johnson’s negligence claims under the NJTCA after

concluding that the notice of claim was untimely and that Johnson failed to demonstrate

that the delay was due to “extraordinary circumstances.”

       For these reasons, we conclude that this appeal presents “no substantial question,”

and will therefore summarily affirm the District Court’s judgment. See 3d Cir. LAR

27.4; I.O.P. 10.6.




                                              5